Case 17-38483        Doc 44     Filed 04/16/19     Entered 04/16/19 13:57:19          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 38483
         Milton Coleman, Jr.
         Candice M. Sherman-Coleman
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/30/2017.

         2) The plan was confirmed on 03/12/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/01/2018, 10/08/2018.

         5) The case was Dismissed on 10/22/2018.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-38483            Doc 44     Filed 04/16/19    Entered 04/16/19 13:57:19              Desc         Page 2
                                                     of 3



 Receipts:

          Total paid by or on behalf of the debtor                $5,121.00
          Less amount refunded to debtor                              $0.00

 NET RECEIPTS:                                                                                     $5,121.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $256.54
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                         $230.47
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                    $487.01

 Attorney fees paid and disclosed by debtor:                   $1,000.00


 Scheduled Creditors:
 Creditor                                         Claim         Claim          Claim       Principal      Int.
 Name                                   Class   Scheduled      Asserted       Allowed        Paid         Paid
 Affiliated Acceptance Corp         Unsecured      2,189.00            NA            NA            0.00       0.00
 American InfoSource LP             Unsecured           0.00        407.44        407.44           0.00       0.00
 Capital One Bank                   Unsecured      5,374.00       5,374.78      5,374.78           0.00       0.00
 Cerastes LLC                       Unsecured           0.00        481.22        481.22           0.00       0.00
 Citibank/The Home Depot            Unsecured         480.00           NA            NA            0.00       0.00
 Credit First                       Unsecured      1,140.00       1,140.81      1,140.81           0.00       0.00
 Credit First                       Unsecured      1,757.00       1,757.82      1,757.82           0.00       0.00
 Credit First                       Unsecured         961.00        961.65        961.65           0.00       0.00
 I C System                         Unsecured         126.00           NA            NA            0.00       0.00
 Ingalls Memorial Hospital          Unsecured         500.00      1,100.00      1,100.00           0.00       0.00
 MAROON FINANCIAL CREDI             Unsecured         100.00           NA            NA            0.00       0.00
 Midland Funding LLC                Unsecured      2,320.00       2,320.45      2,320.45           0.00       0.00
 Midland Funding LLC                Unsecured      8,109.00       8,109.33      8,109.33           0.00       0.00
 Midland Funding LLC                Unsecured      1,798.00       1,798.73      1,798.73           0.00       0.00
 Midland Funding LLC                Unsecured      4,095.00       4,095.74      4,095.74           0.00       0.00
 Midland Funding LLC                Unsecured           0.00      1,584.62      1,584.62           0.00       0.00
 Midland Funding LLC                Unsecured           0.00        508.32        508.32           0.00       0.00
 Moraine Valley Community College   Unsecured           0.00        751.00        751.00           0.00       0.00
 Portfolio Recovery Associates      Secured       28,637.00     29,586.24      29,586.24      3,762.41     871.58
 Portfolio Recovery Associates      Unsecured           0.00        899.72        899.72           0.00       0.00
 Quantum3 Group                     Unsecured      4,324.00       4,324.40      4,324.40           0.00       0.00
 Synchrony Bank/Amazon              Unsecured      3,717.00            NA            NA            0.00       0.00
 Synchrony Bank/Walmart             Unsecured      4,725.00            NA            NA            0.00       0.00
 TD Bank USA NA                     Unsecured      1,324.00       1,324.70      1,324.70           0.00       0.00
 United States Dept Of Education    Unsecured    121,872.00    122,607.76     122,607.76           0.00       0.00
 US Dept of Education               Unsecured     54,002.00     54,457.28      54,457.28           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-38483        Doc 44      Filed 04/16/19     Entered 04/16/19 13:57:19             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $29,586.24          $3,762.41           $871.58
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $29,586.24          $3,762.41           $871.58

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                            $214,005.77               $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $487.01
         Disbursements to Creditors                             $4,633.99

 TOTAL DISBURSEMENTS :                                                                       $5,121.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
